ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Argo Turboserve Corporation                   ) ASBCA No. 62735
                                              )
Under Contract No. N00104-18-C-BA10           )

APPEARANCE FOR THE APPELLANT:                    Mr. Dan Tenzer
                                                  President


APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Michael T. Patterson, Esq.
                                                  Trial Attorney
                                                  Defense Contract Management Agency
                                                  Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 24, 2022



                                                 HEIDI L. OSTERHOUT
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62735, Appeal of Argo
Turboserve Corporation, rendered in conformance with the Board’s Charter.

      Dated: August 25, 2022


                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals